Case 1:19-cv-00751-LMB-TCB Document 24-8 Filed 12/03/19 Page 1 of EXHIBIT     H
                                                                  4 PageID# 275




 Stephen T. Fowler
 1 202.530.8587
 1 202.261.0462
 fowlers@gtlaw.com




                                                            October 17, 2019



  VIA ELECTRONIC MAIL                                           VIA ELECTRONIC MAIL

  Michael G. Phelan, Esq.                                       Jan V. Hinson, Esq.
  Jonathan M. Petty, Esq.                                       LAW OFFICES OF JAN V. HINSON, P.C.
  Brielle M. Hunt, Esq.                                         330 East Coffee Street
  PHELAN PETTY, PLC                                             Greenville, SC 29601
  6641 West Broad Street                                        (Tel) 864-527-5933
  Suite 406                                                     (Fax) 877-7973571
  Richmond, VA 23230                                            jan@janhinsonlaw.com
  (Tel) 804-980-7100
  (Fax) 804-767-4601
  mphelan@phelanpetty.com

           Re:         Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.

 Dear Counsel:

        On behalf of Mattel, Inc. (“Mattel”), we write to advise you that Mattel will today provide
      st
 its 1 document production in response to discovery requests served in the above-referenced matter
 (“Matter”) via secure file transfer from our vendor. You will receive a password to access the
 download in a separate email.

        Pursuant to the parties’ agreement, Mattel’s 1st document production for its initial Rule
 26(a)(1) disclosure consists of the following documents based on the Goodrich and Torres cases’
 production, along with some additional documents specific to the Overton matter:

                                                 Starting Bates                                            Ending Bates
   Documents based
     on production
    produced in the
   Goodrich Matter
    and the Torres
         matter                              Mattel-OV0000001                                         Mattel-OV0007541
      Additional
       Corporate
    Documents for
    Overton matter.                           Mattel-OV007542                                         Mattel-OV0007644


 GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
 Terminus 200 Building, 3333 Piedmont Road NE, Suite 2500, Atlanta, Georgia 30305  Tel: 678.553.2100  Fax 678.553.2212
Case 1:19-cv-00751-LMB-TCB Document 24-8 Filed 12/03/19 Page 2 of 4 PageID# 276

 Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.
 October 17, 2019
 Page 2


         Pursuant to the parties’ agreement, these documents are produced subject to the Protective
 Order entered by the Court in the Goodrich matter until such time as a protective order is entered
 in this Matter, and are subject to all the rights and limitations imposed by the terms of that order.
 We remind Plaintiffs that the enclosed documents and data are not to be disclosed in any fashion,
 nor be used for any purpose other than the analysis and preparation for trial of this action, and shall
 not be otherwise disclosed or made available. As noted above, documents bearing bates-labels
 Mattel-OV0000001 through Mattel-OV0007644 were produced in the Goodrich Matter and the
 Torres Matter and are therefore marked with confidentiality designations applied in those matters.
 Mattel is reviewing the confidentiality designations of those documents and will, to the extent
 necessary, de-designate documents that are not confidential pursuant to the protective order
 ultimately entered in this matter.

         In addition, please note that Mattel’s productions are made pursuant to federal and Virginia
 discovery rules and are not, and should not be considered, in any manner whatsoever, a waiver of
 Mattel’s rights, privileges or defenses, including their rights under applicable law to object to the
 relevance or admissibility of the documents or information contained therein as evidence at any
 future hearing or trial of this matter. Further, production of these documents is not, and should not
 be considered in any manner whatsoever, a waiver of any privilege available to Mattel under
 applicable law, and Mattel hereby expressly reserves and preserves every privilege available.

         To the extent the produced documents contain communications or material protected by
 the attorney-client privilege or HIPAA, or contain personally protected information (PPI) or other
 product information, such information has been redacted. We have made every effort to find and
 redact any such material, but it remains possible that some privileged, HIPAA or PPI material was
 produced inadvertently. Should you identify any protected information that should have been
 redacted, please notify us at your earliest possible convenience.

         Please let us know if you have any issues accessing the production.

                                                               Cordially,




                                                               Stephen T. Fowler



 cc:     Lori G. Cohen, Esq.




 ADMIN 36016546v1




 GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
Case 1:19-cv-00751-LMB-TCB Document 24-8 Filed 12/03/19 Page 3 of 4 PageID# 277




 Stephen T. Fowler
 1 202.530.8587
 1 202.261.0462
 fowlers@gtlaw.com




                                                           November 6, 2019



  VIA ELECTRONIC MAIL                                            VIA ELECTRONIC MAIL

  Michael G. Phelan, Esq.                                        Jan V. Hinson, Esq.
  Jonathan M. Petty, Esq.                                        LAW OFFICES OF JAN V. HINSON, P.C.
  Brielle M. Hunt, Esq.                                          330 East Coffee Street
  PHELAN PETTY, PLC                                              Greenville, SC 29601
  6641 West Broad Street                                         (Tel) 864-527-5933
  Suite 406                                                      (Fax) 877-7973571
  Richmond, VA 23230                                             jan@janhinsonlaw.com
  (Tel) 804-980-7100
  (Fax) 804-767-4601
  mphelan@phelanpetty.com

            Re:        Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.

 Dear Counsel:

        On behalf of Mattel, Inc. and Fisher-Price, Inc. (“Defendants”), we write to advise you that
 Defendants will today provide their 2nd document production in response to discovery requests
 served in the above-referenced matter (“Matter”) via secure file transfer. You will receive a
 password to access the download in a separate email.

        Defendants’ 2nd document production consists of the following additional documents based
 on the Goodrich and Torres cases’ production, along with some additional documents specific to
 the Overton matter:

                                                   Starting Bates                                              Ending Bates
       Additional
  documents based on
  production produced
    in the Goodrich
  Matter and the Torres
       matters and
  additional responsive
   documents to RFP                            Mattel-OV0007645                                         Mattel-OV00012513




 GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
 Terminus 200 Building, 3333 Piedmont Road NE, Suite 2500, Atlanta, Georgia 30305  Tel: 678.553.2100      Fax 678.553.2212
Case 1:19-cv-00751-LMB-TCB Document 24-8 Filed 12/03/19 Page 4 of 4 PageID# 278

 Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.
 November 6, 2019
 Page 2


         Pursuant to the parties’ agreement, these documents are produced subject to the Protective
 Order entered by the Court in the Goodrich matter until such time as a protective order is entered
 in this Matter, and are subject to all the rights and limitations imposed by the terms of that order.
 We remind Plaintiffs that the enclosed documents and data are not to be disclosed in any fashion,
 nor be used for any purpose other than the analysis and preparation for trial of this action, and shall
 not be otherwise disclosed or made available. As noted above, documents produced in the
 Goodrich Matter and the Torres Matter are marked with confidentiality designations applied in
 those matters. Defendants are reviewing the confidentiality designations of those documents and
 will, to the extent necessary, de-designate documents that are not confidential pursuant to the
 protective order ultimately entered in this matter.

         In addition, please note that Defendants’ productions are made pursuant to federal and
 Virginia discovery rules and are not, and should not be considered, in any manner whatsoever, a
 waiver of Defendants’ rights, privileges or defenses, including their rights under applicable law to
 object to the relevance or admissibility of the documents or information contained therein as
 evidence at any future hearing or trial of this matter. Further, production of these documents is not,
 and should not be considered in any manner whatsoever, a waiver of any privilege available to
 Defendants under applicable law, and Defendants hereby expressly reserves and preserves every
 privilege available.

         To the extent the produced documents contain communications or material protected by
 the attorney-client privilege or HIPAA, or contain personally protected information (PPI) or other
 product information, such information has been redacted. We have made every effort to find and
 redact any such material, but it remains possible that some privileged, HIPAA or PPI material was
 produced inadvertently. Should you identify any protected information that should have been
 redacted, please notify us at your earliest possible convenience.

         Please let us know if you have any issues accessing the production.

                                                               Cordially,




                                                               Stephen T. Fowler



 cc:     Lori G. Cohen, Esq.




 ADMIN 36056495v1




 GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
